                  UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF MISSISSIPPI
                        WESTERN DIVISION
PRUCO LIFE INSURANCE
COMPANY                                                   PLAINTIFF
v.                              CIVIL ACTION NO. 5:19-cv-55-DCB-MTP


LEIGH ANN KILLINGSWORTH, AMY
FREDETTE, and I.M.K., a minor                            DEFENDANTS
                                 ORDER

     Before the Court are two motions: Plaintiff Pruco Life

Insurance Company (“Pruco”)’s Motion to Dismiss Counterclaims of

Leigh Ann Killingsworth and for Relief in Interpleader (Doc. 26)

and Defendant Leigh Ann Killingsworth (“Killingsworth”)’s Motion

for Leave to File First Amended Answer, Counterclaims, and

Crossclaim to Plaintiff’s Amended Complaint (Doc. 36). Having

read the Motions, memoranda in support, applicable case and

statutory law, and being otherwise fully advised in the

premises, the Court finds that the Defendant’s Motion for Leave

to File First Amended Answer, Counterclaims, and Crossclaim to

Plaintiff’s Amended Complaint should be GRANTED. Plaintiff’s

Motion to Dismiss Counterclaims of Leigh Ann Killingsworth and

for Relief in Interpleader – which is directed at Defendant

Killingsworth’s First Answer, Counterclaims, and Crossclaim to

Plaintiff’s Amended Complaint – will thus be found moot.


                                   1
                           Background
     This matter arises out of the death benefits of David

Killingsworth (“Decedent” or “Insured”). Decedent bought two (2)

life insurance policies, (1) term life insurance policy number

L8 331 331 (“Policy A”) and (2) term life insurance policy

number L8 825 056 (“Policy B”), for a cumulative total of

$750,000.00. After Decedent’s death, a dispute between the

beneficiaries over the life insurance policies arose.

     When the Insured applied for the policies, he was married

to Defendant Amy Fredette (“Fredette”) and designated her as

primary beneficiary of both policies. However, the Insured and

Fredette divorced in 2015. Pursuant to a court-ordered Decree of

Divorce and Property Settlement Agreement, the Insured listed

Fredette as beneficiary of Policy B and Defendant I.M.K, their

daughter, as beneficiary of Policy A. The Insured subsequently

married Killingsworth and, by beneficiary change forms dated

March 24, 2017, designated Killingsworth as the sole primary

beneficiary of Policies A and B.

     Pruco notified the Insured by letter dated October 3, 2018

that it had placed restrictions on both Policies because it had

been notified of the Property Settlement Agreement. However, by

letter dated October 19, 2018, Fredette notified Pruco that the

Insured had been diagnosed with terminal cancer and that she and


                                   2
the Insured had reached an agreement. The new agreement

designated Killingsworth as the sole primary beneficiary of

Policy B and designated Fredette and I.M.K. as co-beneficiaries

of equal 50% shares to Policy A. The Insured also filed the

appropriate forms with Pruco to designate Killingsworth as

beneficiary of Policy B and Fredette and I.M.K as co-

beneficiaries to 50% equal shares of Policy A.

     Fredette notified Pruco by letter dated January 23, 2019

that she was withdrawing from the agreement described in her

October 19, 2018 letter. She claimed that the October 19, 2018

letter was invalid and unenforceable because it was not court-

approved. Fredette filed Life Insurance Claim forms for both

Policy A and Policy B on January 4, 2019.

     Because of the dispute, Pruco filed its complaint in

interpleader on June 12, 2019, approximately five months after

receiving Killingsworth’s Life Insurance Claim Form dated

January 14, 2019. Killingsworth filed her Answer to Complaint in

Interpleader, Counterclaims, and Crossclaims on July 10, 2019.

Pruco filed its First Amended Complaint in Interpleader on July

15, 2019. Killingsworth filed her Answer to Plaintiff’s First

Amended Complaint in Interpleader, Counterclaims, and Crossclaim

on August 27, 2019. Plaintiff filed a Motion to Dismiss

Killingsworth’s Counterclaims on August 28, 2019. On September


                                3
18, 2019, Killingsworth filed the Motion to Amend at issue. On

September 27, 2019, Magistrate Judge Parker entered a Case

Management Order that set the deadline for Motions for Amended

Pleadings on October 28, 2019.

                       Standard of Review
     Rule 15 of the Federal Rules of Civil Procedure control

amending pleadings. Rule 15(a)(1) states that a party may amend

its pleading once as a matter of course within 21 days after

serving it, or if the pleading is one to which a responsive

pleading is required, 21 days after service of a responsive

pleading or 21 days after service of a motion under Rule

12(b),(e), or (f), whichever is earlier. In all other cases, a

party may amend its pleading only with the opposing party’s

written consent or the court’s leave. The district court should

freely give leave to amend when justice so requires.

     “It is within the district court’s discretion to deny a

motion to amend if it is futile.” Stripling v. Jordan Production

Co., 234 F.3d 863, 872–873 (5th Cir. 2004). In the context of

amended pleadings, futility means that “the amended complaint

would fail to state a claim upon which relief could be granted.”

Id. at 873. To determine whether an amended pleading is futile,

courts must apply “the same standard of legal sufficiency as

applies under Rule 12(b)(6).” Id.(internal citations omitted).


                                 4
Therefore, we must ask whether in the light most favorable to

the nonmoving party and with every doubt resolved in her behalf,

if the complaint states any valid claim for relief. Id. The

court “may not dismiss a complaint under [R]ule 12(b)(6) unless

it appears beyond doubt that the plaintiff can prove no set of

facts in support of his claim which would entitle him to

relief.” Id.(internal citations omitted).

                           Discussion
     The Fifth Circuit examines five considerations when

determining whether to grant a party leave to amend a complaint:

(1) undue delay, (2) bad faith or dilatory motive, (3) repeated

failure to cure deficiencies by previous amendments, (4) undue

prejudice to the opposing party, and (5) futility of the

amendment. See Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir.).

     Pruco asserts that Killingsworth should not be allowed to

amend her counterclaim because: (1) that the amendment would be

futile because it fails to state a claim upon which relief can

be granted, and (2) that Killingsworth had repeated

opportunities to cure any factual deficiencies and failed to do

so, and (3) allowing her to amend her counterclaims will only

result in undue delay. The Court will address each argument in

turn.




                                5
Futility
     Rule 22 of the Federal Rules of Civil Procedure control

interpleader actions. As the Rule states: “Persons with claims

that may expose a plaintiff to double or multiple liability may

be joined as defendants and required to interplead.” As the

commentary explains, “Interpleader is an advanced joinder

mechanism that allows a person in possession of a disputed stake

to force the competing claimants to litigate their claims to the

stake in a single forum.” Interpleader exists for the benefit

and protection of the stakeholder, relieving it of the cost of

multiple suits and protecting against the risk of multiple

liability. The nature of a counterclaim – whether the

counterclaim is truly independent of the question ‘who is

entitled to the insurance proceeds’ – controls a party’s ability

to raise a counterclaim.

     Most courts do not allow a counterclaim to proceed that

claims the stakeholder breached a duty by failing to pay the

stake to a particular claimant. This supports the rationale of

interpleader, which allows stakeholders to pay the stake into

the court rather than decide which of the rival claimants should

receive the money. However, a counterclaim may be proper if it

asserts a theory of liability that exists independently of the


                                6
stakeholder’s role as stakeholder. When a proper counterclaim is

asserted, “the stakeholder is not dismissed upon payment of the

stake into court but remains a litigant for purposes of

adjudicating the independent tort counterclaim.” Prudential Ins.

Co. of America v. Hovis, 553 F.3d 258, 264 (3d Cir. 2009).

     “While Mississippi law allows for an insured to bring a

claim for bad faith filing of an interpleader action, courts

have regularly held that a party in a properly filed

interpleader action may not assert a counterclaim based on an

entitlement to the funds at issue.” See State Auto Property and

Casualty Ins. Co. v. Burnett, No. 3:16-cv-73-DMB-JMV, 2017 WL

4355826, at *7 (N.D. Miss. Sept. 29, 2017)(citing generally,

Metro. Life Ins. Co. v. Barretto, 178 F.Supp.2d 745, 747–48

(S.D. Tex. 2001)). “However, a bad faith claim may be asserted

based on an unreasonable delay in filing an interpleader action.

See id.(citing United Inv'rs Life Ins. Co. v. Grant, 387

Fed.Appx. 683, 688 (9th Cir. 2010)). A stakeholder’s delay in

filing an interpleader action may show bad faith, even where the

interpleader action is rightly filed. See Steinberg’s Dept.

Store, Inc. v. Hartford Fire Ins. Co., 407 N.E.2d 124 (Ill. Ct.

App. 1980).

     Mississippi law requires an insurer to investigate claims,

so the reasonable time to discharge that obligation does not


                                7
constitute bad faith. However, an inadequate investigation of a

claim or inaction may constitute bad faith. See James v. State

Farm Mut. Auto. Ins. Co., 743 F.3d 65 (5th Cir. 2014)(finding

evidence that an insurer was inactive or did nothing meaningful

to investigate the claim for several months, including the

period after the suit was filed, could support a jury finding of

bad faith). When a company decides to pursue its equitable

remedy in interpleader, it should act with a “reasonable degree

of promptness and with reasonable diligence.” John Hancock Mut.

Life Ins. Co. v. Doran, 138 F.Supp. 47, 49 (S.D. NY 1958). As

the court in Doran wrote, “Certainly, within one month after

receiving the claim and realizing its predicament, it should

have decided on a cause of action.” Id; see also, Travelers

Indem. Co. v. Wetherbee, 368 So.2d 829, 834–35 (Miss.

1979)(allowing punitive damages where an insurance company

withheld funds for approximately eight months without reason).

     Here, Killingsworth is not alleging that Pruco breached a

duty by failing to pay the stake to her. Instead, Killingsworth

alleges that Pruco failed to timely interplead the funds, which

delayed the parties from receiving the money. Alleging a delay

in interpleading the funds is an independent tort. As such,

reasonable minds could disagree as to whether the months long

delay in interpleading the funds would constitute bad faith and

warrant damages against Pruco. Because the standard for denying
                                8
an amended pleading based on futility is the same standard of

legal sufficiency as a 12(b)(6) motion, this Court finds that

Killingsworth has set forth facts in support of her claim which

could entitle her to relief. Therefore, the Court will not deny

her Motion to Amend based on futility.

Undue Delay
     Delay alone is an insufficient basis for denial of leave to

amend. The delay must be undue, meaning that it must prejudice

the nonmoving party or impose unwarranted burdens on the court.

See Mayeaux v. Louisiana Health Service and Indem. Co., 376 F.3d

420, 427 (5th Cir. 2004). There is no such undue delay in this

action. Killingsworth filed her motion to amend before the

deadline to file amending pleadings set in the Case Management

Order. It was her first motion to amend and it was filed twenty-

one days after Killingsworth filed her original Answer to

Plaintiff’s Amended Complaint in Interpleader, Counterclaims,

and Crossclaim. There is no prejudice as, at the time the Motion

to Amend was filed, the case was in its early stages and no

discovery had been completed, depositions taken, or trial

scheduled.

Repeated Failure to Cure Deficiency

     A district court may consider “repeated failure to cure

deficiencies by previous amendments,” when deciding whether to


                                9
grant leave to file an amended pleading. See Smith, 393 F.3d at

595(emphasis added). As this is the first Motion to Amend by

Killingsworth, this factor is inapplicable. It is true that

Killingsworth had the opportunity to amend her counterclaim when

filing her Second Answer to Pruco’s First Amended Complaint.

However, Killingsworth’s failure to amend her Answer in response

to Pruco’s Amended Complaint is not a “failure to cure

deficiencies by previous amendments.” This is Killingsworth’s

first amended pleading and it was not filed with undue delay.

Therefore, these two factors do not support denying

Killingsworth Leave to File her First Amended Answer,

Counterclaims, and Crossclaim to Plaintiff’s Amended Complaint.

                           Conclusion
     Killingsworth may file her First Amended Answer,

Counterclaims, and Crossclaim to Plaintiff’s Amended Complaint.

The Amended Answer, Counterclaims, and Crossclaim asserts an

independent tort – unnecessary delay in filing the interpleader

action – for which Pruco can be charged. Pruco’s status as a

stakeholder does not shield it from independent torts.

Killingsworth’s Amendment is not futile, and it will not create

undue delay or prejudice either party. Additionally, this is

Killingsworth’s first Amended pleading and, as such, there is no

repeated failure to cure deficiencies in prior amendments.

Because Plaintiff’s amendments will supplant her Answer,

                               10
Counterclaims, and Crossclaims as the operative pleading,

Pruco’s Motion to Dismiss is rendered moot. The Motion to

Dismiss will be denied without prejudice.

     Accordingly.

     IT IS HEREBY ORDERED AND ADJUDGED that Defendant

Killingsworth’s Motion for Leave to File First Amended Answer,

Counterclaims, and Crossclaim to Plaintiff’s Amended Complaint

(Doc. 36) is hereby GRANTED. Defendant is instructed to file her

First Amended Answer, Counterclaims, and Crossclaim to

Plaintiff’s Amended Complaint within ten (10) days of this

Order’s entry. The Motion to Dismiss filed by Pruco Insurance

Company is MOOT and therefore DENIED without prejudice.

     SO ORDERED this the 26th day of November, 2019.

                                     __/s/ David Bramlette_______
                                     UNITED STATES DISTRICT JUDGE




                               11
